          Case 1:18-cr-00066-DKC Document 97 Filed 11/19/18 Page 1 of 1
                                                                                                   __      FILED    __     ENTERED
                                                                                                   __      LOGGED   __     RECEIVED


                               IN THE UNITED STATES DISTRICT COURT
                                                                                                          NOV 1 9 2018
                                   FOR THE DISTRICT OF MARYLANJ)
                                                                                                              A1 GrlEENliJ::Ll
                                                                                                        CLERK,U.S,DISTRICTCOURT
                                                                                                                                  -1V
  UNITED STATES              OF AMERICA                           *                                       DISTRICT OF MAAYlAND


                                                                  *                                                               DEPUTY

          v.                                                      *       CRIMINAL      NO. DKC-18-066
                                                                  *
  J)ONALJ)          MARCELL            RIVERS,         .JR.       *
                                                                  *
                      J)efendant                                  *
                                                               *******
                              GOVERNMENT'S                    EXHIBITS   (SENTENCING)

Exhibit        Id      Admitted                    Witness                         J)escrilltion
  No.
    I             ./ NOV               7                      Certified records: Franklin County. PA (1-9-08)
   2           / NUV                   Z                      Certified records: Washington Count\'. MD (8-8-06)
   3           J NUV           ~ LI IIt                       Certified records: Washinl!ton Countv. MD (2-21-12)
   4           / NOV           9 Z[18                         Certified records: Washington County. MD (1-30-18)
   5
   6
   7
             v0 NOV
             j NOV 1 Zl
            ./ NOV 1 () 'n1 R
                               991l-                          Text conversation (7/21/17)
                                                              Text conversation (8/22/17)
                                                              Video (IMG 0045) currency with currencv counter
   8        ./ NOV 1 C) 'OlA                                  Photo of Rivers holding currencv
   9        V MOil 1 Q nlR                                    Photo of diamond "pinkv" ring
   10       V MOil 1 () ~ rua                                 Photo of bundles ofcurrcncv with "pinkv" ring
   \I          ,,/     ~In\l 1 0       r   nl                 Photo of Rivers holding currencv
  12        ,/         Nil Ifi!)'          I   1              Photo of digital scale displav
  13        /          ~V 1 I)         ,       1              Photo of currencv
  14         /         NOV 1 ~                                Photo of Rivcrs with black handgun
  15
  16        /
             /        B
                      NI
                         19
                             1<)'
                                           lIT[               Photo of Rivcrs with two black handguns
                                                              Photo of Rivcrs with ring and two black handguns
  17
  18        /
               /
                      -fir 1 q9
                        OV 1           7
                                                              Photo of Rivcrs with currencV in kitchen
                                                              Photo of Rivers with bridgc in background (I)
  19       j          1JmI 1       Q       nlA                Photo of Christian Louboutin shoeboxes. currency
  20        /         NOV f ()0                               Photo of four plastic bans of apparent drugs
  21
  22
  23
           /
            /.        NOV 1 9 L
                       NOV 1 9
           ./ lmVl~l u18
                                           I                  Photo of Rivcrs with bridge in background (2)
                                                              Photo with Gucci gift boxes. watch. and currcncv
                                                              Video (IMG 4559) of riming through currencv
  24       j   NOV 1 q Z 018                                  Photo of bag with diamond ring and currcncV
  25
  26       /./       -U4W-
                        :IV f1 q0   liM:IA                    Photo of phoncs. currencv. drugs
                                                              Scrcen capture of Instanram profile pagc
  27         ,/         OV 1 q             nlA                Audio clip (I) -h-nrv> d.".     ,I,    I   L I  :,...,

  28        v'          nv   1q            018                Audio cliD (2)-h--~..-v. 1/~)7;)"o1'i?                         •
  29                                                          Video clip (I)
  30        V NOV            1 C) 7 01A                       Video clip (2)




                                                                                                                                           -
